DETAILED ACTION


This office action is responsive to the Applicant’s claim amendment filed on 04/29/2022.

Allowable Subject Matter
Claims 1-3 and 5-23 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The independent claims (claims 1, 18, 19 and 23) of the instant application have been amended to recite an invention of configuring a network device to transmit a plurality of reference signals to a user equipment via a plurality of downlink transmission beams. The network device transmits a plurality of transmission configuration indicator (TCI) states to the user equipment. 
	The prior art of record fails to anticipate or render obvious to one of ordinary skill in the art all the claim elements of the claims 1, 18, 19 and 23. Specifically, the examiner’s best prior art by Grant et al. (US 2020/0195324 A1) does not teach “determining that a repetitive order of transmission beam parameters corresponding to the plurality of TCI states is occurring, wherein the order for transmitting the subsequent plurality of sequential transmission beams is based at least in part on the repetitive order.” as recited in claims 1, 18, 19 and 23. 

Therefore, claims 1, 18, 19 and 23 are considered distinct from prior art and are allowable. Since claims 2, 3, 5-17 are depending on claim 1, and claims 20-22 are depending on claim 19, the dependent claims become allowable accordingly.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIHONG YU whose telephone number is (571)270-5147. The examiner can normally be reached 10:00 am-6:00 pm EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K. Ahn can be reached on (571)272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIHONG YU/Primary Examiner, Art Unit 2631